DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1 and 7, the prior art taken alone or in combination fails to teach or disclose an analysis device or fluid delivery method, comprising: a flow cell including a taper section that includes a first inner wall and a second inner wall opposing the first inner wall, the first inner wall being inclined to the second inner wall so that a distance between the first inner wall and the second inner wall at a downstream side of the taper section is shorter than a distance between the first inner wall and the second inner wall at an upstream side of the taper section, a sample flow path provided upstream of the taper section and formed with a first bottom face connected to and in the same plane as the second inner wall, a sheath fluid flow path provided upstream of the taper section and formed with a top face connected to the first inner wall, and a measurement flow path  provided downstream of the taper section and formed with a second bottom face connected to the second inner wall; and a controller configured to control the sample delivery device so as to deliver the liquid sample into the sample flow path along the first bottom face until the liquid sample reaches the measurement flow path, and to control the sheath fluid delivery device so as to subsequently deliver the sheath fluid into the sheath fluid flow path after the liquid whereby the liquid sample and the sheath fluid flow on the second bottom face so that the second bottom face, the liquid sample and the sheath fluid are arranged in this order in combination with the entirety of elements of instant claim 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/Michael P LaPage/Primary Examiner, Art Unit 2886